Citation Nr: 9914411	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  94-39 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to an increased evaluation for sinusitis 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1981 to 
September 1992.

The case initially came before the Board of Veteran's Appeals 
(Board) from a November 1994 rating decision of the San Juan, 
Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA) wherein a noncompensable rating for 
service connection of sinusitis was increased to a 10 percent 
evaluation.  The veteran appealed this rating.  

In a Board decision of March 1998, the issue was remanded to 
the RO for evaluation under regulations which became 
effective during the pendency of the appeal.  In June 1998, 
the RO informed the veteran, by means of a supplemental 
statement of the case, that the rating was to continue at 10 
percent.  The veteran appeals this decision.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran's sinusitis is manifested by recurrent 
episodes of symptomatology, which include severe headaches, 
frequent nasal discharge, pain, and insomnia.


CONCLUSION OF LAW

The schedular criteria for an increased evaluation of no more 
than 30 percent for sinusitis are meet.  38 U.S.C.A. § 1155, 
5107 (West 1997); 38 C.F.R. Part 4, Diagnostic Codes 6513, 
6514 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claims are 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991); that is, he has presented claims that are 
plausible.  (See Proscelle v. Derwinksi, 2 Vet. App. 629 
(1992); see also Shipwash v. Brown, 8 Vet. App. 218 (1995)).  
He has not alleged that any records of probative value that 
may be obtained, and which have not been sought or already 
associated with his claims folder, are available.  The Board 
accordingly finds that all relevant facts have been properly 
developed, and that the duty to assist him, as mandated by 
38 U.S.C.A. § 5107(a) (West 1991), has been satisfied.  

Service connection for sinusitis was granted by the San Juan 
RO by means of a rating decision of January 1993 following 
review of the relevant evidence, which included service 
medical records showing a history of treatment for sinusitis.  
The RO assigned a noncompensable rating for that disability.
 
The veteran received treatment from the a VA Medical Center 
(VAMC) in November 1993 and January 1994 for sinus problems 
including pain, post nasal drip, and difficulty breathing.  
In a personal hearing before the RO in June 1994, he 
complained of difficulty breathing, recurrent headaches, 
internal discharge, bad odor due to the discharges, and 
insomnia.  He noted that he regularly received prescriptions 
for pain medication, antibiotics, and respiratory inhalers.  
A subsequent VA examination in August 1994 noted congested 
nasal turbinates and a mucopurulent discharge from the right 
middle meatus; there was no evidence of polyps and the nasal 
septum appeared straight.  After reviewing the evidence, the 
RO granted an increase rating of 10 percent from the date of 
the original claim for service connection.  38 C.F.R. 
§ 4.71a, Diagnostic Code 6513 (1998).  

As indicated above, the veteran essentially contends that his 
sinusitis disorder is more severe than the 10 percent rating 
that is currently in effect, and that increased compensation 
is warranted therefor.  After a review of the record, the 
Board finds that his contentions are supported by the 
evidence, and that an increased rating for sinusitis is 
appropriate.

Disability evaluations are determined by the application of a 
schedule of ratings which are based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (1998). During the pendency of this appeal, VA 
criteria for the evaluation for respiratory condition, such 
as sinusitis, were amended, effective as of October 7, 1996.  
38 C.F.R. § 4.96, 61 Fed. Reg. 46728 (Sept. 5, 1996).  Since 
this claim requires consideration of the proper disability 
evaluation appropriate for sinusitis, due process concerns 
require that the Board analyze the claim under the 
regulations that are more favorable to the veteran.  Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  In Karnas, the United 
States Court of Veterans Appeals, now the United States Court 
of Appeals for Veterans Claims, held that where a law or 
regulation changes after a claim has been reopened, but 
before the administrative or judicial process has been 
concluded, the provision more favorable to the appellant will 
apply unless otherwise stipulated by Congress.

Prior to October 7, 1996, the 10 percent evaluation currently 
in effect was appropriate for situations in which sinusitis 
was of moderate severity with discharge, crusting or scabbing 
and infrequent headaches.  To increase the rating to the next 
level, there must be a showing of severe sinusitis with 
frequently incapacitating recurrences, severe and frequent 
headaches, purulent discharge or crusting reflecting 
purulence.  38 C.F.R. § 4.97, Diagnostic Codes 6513, 6514 
(1996).  Although never ordered to bed rest by a physician, 
the veteran testified that the sinusitis attacks keep him in 
bed for days at a time.  Additionally, while the record does 
not show any hospitalization for this disability, VAMC 
outpatient treatment records show that the veteran has 
received extensive outpatient treatment for this disorder.  
In 1996 alone, he sought treatment at least five times.  
Further, he claims to have frequent headaches, trouble 
breathing, excess discharge and insomnia.  While, the Board 
notes, his report of symptoms may be self serving, his claims 
are supported by the outpatient treatment records. 
Additionally, the evidence shows that he was prescribed 
antibiotic, pain relief medication and inhalers to 

relieve the chronic symptoms of his disability. Based on the 
foregoing, it is the opinion of the Board that the evidence 
shows that the veteran experiences severe sinusitis as set 
forth in 38 C.F.R. §§ 4.97, Diagnostic Codes 6513, 6515 
(1996).  Therefore, an increased rating of 30 percent is 
appropriate. 

Under Karnas, the regulations effective after October 7, 1996 
must be considered as well.  These regulations are 
substantially similar their predecessors, except they clarify 
some ambiguities in the prior regulation.  In order to assign 
a rating higher than 10 percent for sinusitis under these new 
regulations, the evidence must show three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge and crusting.  38 C.F.R. § 4.97, Diagnostic Codes 
6513, 6514 (1998).  As the regulations prior to October 7, 
1996 are more general in nature and do not require a showing 
of any particular quantity of episodes or events, the Board 
finds that it is in the best interest of the veteran to apply 
the ratings prior to October 7, 1996.

Both the regulations prior to October 7, 1996, and those 
after October 7, 1996 require evidence showing post operative 
symptoms. As there is no evidence of record that indicates 
the veteran has had any surgery for his sinusitis, a rating 
higher than 30 percent under both the prior and the new 
regulations is not warranted. Therefore, based on the 
discussion above, the Board must and does find that an 
increased rating from for sinusitis is appropriate to a 30 
percent evaluation, but no greater than 30 percent under 
38 C.F.R. § 4.7 Diagnostic Codes 6513, 6514 (1996).  



ORDER

A 30 percent evaluation, but no greater, is granted for 
sinusitis, subject to the laws and regulations governing the 
award of monetary benefits.



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals



 

